DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 14, add “Fourier” before “filtering”, and add “in a crossover plane with a stop having a ring-shaped aperture” after “respective trajectory”.
Authorization for this examiner’s amendment was given in an interview with Sean Daley on 2 March 2021.
Allowable Subject Matter
Claims 1-10 and 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10 and 29, the prior art does not disclose or make obvious a method of providing a plurality of primary particle beams, applying a potential to a sample to reverse the charged particle beams and projecting them separately onto a plurality of detection regions of a detector, including filtering the collected particles at a crossover with a ring-shaped aperture.
Regarding claims 17-28, the prior art does not disclose or make obvious a multiple beam system having a detector with a plurality of detection regions for 
In the prior art, multiple-beam systems having projection optics for the secondary or reflected electrons are taught by Casares (US 20090114818 A1), Frosien (US 20110163229 A1), Hamashima (US 7,205,599 B2), Murakoshi (US 20060011835 A1), Nakasuji (US 5,892,224 B2) and Tanimoto (US 20130248731 A1), but the references do not teach either a ring-shaped aperture or a system with multiple lenses before an aperture located at a crossover and another lens subsequent to the crossover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881